Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 1 of 23




   "All laws which are repugnant to the Constitution are null and void." (Marbury
                               vs. Madison, 1803.)
      "Nothing is lawfully right that is morally wrong" - Bishop Mark S. Grenon

            We are practicing 'civil disobedience' against this unjust order!



                                                                             April 21 st, 2020

    The Complete and Total Rejection of this Temporary Restraining Order under
   the CASE NO.: 1:20CV21601 by the Unincorporated Genesis II Church of Health
     and Healing due to a Gross Negligence and Incompetent Violation of our 1st
         Amendment God-Given Rights of the Free Exercise of Our Religion.



  Gross Negligence

  An indifference to, and a blatant violation ot a legal duty with respect to the rights of others.

  Gross negligence is a conscious and voluntary disregard of the need to use reasonable care,
  which is likely to cause foreseeable grave injury or harm to persons, property, or both. It is
  conduct that is extreme when compared with ordinary Negligence, which is a mere failure to
  exercise reasonable care. Ordinary negligence and gross negligence differ in degree of
  inattention, while both differ from willful and wanton conduct, which is conduct that is
  reasonably considered to cause injury. This distinction is important, since contributory
  negligence-a lack of care by the plaintiff that combines with the defendant's conduct to
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 2 of 23



  cause the plaintiff's injury and completely bar his or her action-is not a defense to willful and
  wanton conduct but is a defense to gross negligence. In addition, a finding of willful and wanton
  misconduct usually supports a recovery of Punitive Damages, whereas gross negligence does
  not.

  Incompetence

  The word incompetent simply means t hat a person does not possess the requisite skills to
  perform a given task. It doesn't mean that the person is lacking in intelligence, is habitually
  careless or anything other than t heir lack of specific skills.




  To:

  M r. Matthew J. Feeley

  Asst. U.S. Attorney

  Florida Bar No. 0012908

  99 N.E. 4th Street, Suite 300

  Miami, Florida 33132-2111

  Judge Kathleen M. Williams
  Wilkie D. Ferguson, Jr. United States Courthouse

  400 North Miami Avenue

  Room 11-3

  Miami, Florida 33128

  Chambers (305) 523-5540

  NOTE: We are NOT the GENESIS II CHURCH OF HEALTH AND HEALING
  INCORPORATED BUT The Genesis II Church of Health and Healing
  unincorporated! You on the other hand represent the INCORPORATED UNITED
  STATES OF AMERICA based on the Act of 1871 where the United States of
  America was from then on referred to as THE UNITED STATES OF AMERICA in caps
  to signify the incorporation.
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 3 of 23



  I am NOT going to cover every point you have in these documents, The Complaint
  and Temporary Restraining order as I did with the FDA warning many of the
  points were irrelevant to a Church because they were based on a premise that is
  not applicable for a Church and its Sacraments! I wrote in detail to the FDA
  because I thought the FDA understood the 1st Amendment and logic but I was
  wrong. This is why we are rejecting the TRO completely and totally because of
  gross negligence and incompetent violation of the 1st Amendment. I believe it can
  be proven to be a 'criminal' violation also. also. See: l51 Amendment.

  I am glad to see our President has read and upheld the 1st Amendment Rights of
  our college students, Quote                                            •

  "Our Founders understood that no right is more fundamental to a peaceful,
  prosperous, and virtuous society than the right to follow one's religious
  convictions."

  President Donald J. Trump January 16th• 2020

  That is exactly what you are trying to hinder us in doing!

  We will take our case to the American public, the World
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 4 of 23




                                First Amend1nent
                                  T o the V. S. C.Onstitution


                 Congress shall 1nake no law respecting an
                  establish1nent of religion, or prohibiting
           the f ree exercise thereof; or abridging the freedo1n
                 of speech, or of the press; or the right of
                   the people peaceably to assemble, and
           petition the government for a redress of grievances.


        "Congress shall make no law respecting an est ablishment or religion"

                                       Or no law

                       "prohibiting the free exercise thereof'
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 5 of 23



  You see how absurd and unlawful your actions are right now? I would ask the
  Lord for wisdom because this is going to fall on you and the United States of
  America. If the US Govt. cannot make a law against the free exercise of a
  religion, then HOW can you enforce it? Isn't that logical? I think the America
  people will see the error here that you are committing!

   Looking at the 1st Amendment logically in regard to a Church,
                        i.e. 'religion' and its practices
  Note: Pay attention to the word 'then'

     1. Question: If NO law can be made by Congress in regard to its establishment
        i.e. what it is and what it believes then how can a law be made telling us
        what we can or can't believe? Answer: No law can be made to hinder a
        Church from being established, plain and simple
     2. Question: If NO law can be created in regard to its practices or the 'exercise
        of its beliefs then how can a law be made to tell us we can't practice our
        Sacramental beliefs? Answer: There can be no law, code, statute, act or
        order made to stop a Church from practicing its sacraments!
     3. Question: If NO law can made to control what Sacraments we use then
        how can there be a law stating said Sacraments are required to be
        inspected or approved? Answer: There CANNOT be a law requiring a
        Sacrament of a Church be inspected and/or approved by anyone and in so
        doing the ones that created such law are damned and need to be publicly
        exposed, so others DO NOT suffer such future abuses!




  How dare you write us with a complaint by the DOJ knowing what the 1st
  Amendment says! If fact, we are here to judge you and make sure the US
  Government doesn't make ANY laws that are immoral NOT vice versa! Our
  Sacraments are based on the Word of God and NOT an unjust law made by man
  that you seem to try to defend. You can't make a Law against the practice of our
  Sacraments so you surely can't enforce and unlawful law.

   "Dare any of you, having a matter against another, go to law before the unjust,
  and not before the saints? Do ye not know that the saints shall judge the world?
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 6 of 23



   and if the world shall be judged by you, are ye unworthy to judge the smallest
   matters? Know ye not that we shall judge angels? how much more things that
                       pertain to this life?" I Corinthians 6:1-3

     Many people that about 'the rule of law' like a law has to be obeyed without
                    questioning its morality. That is NOT true!

      '7he Rule of Law is a rule that has to be moral"- Bishop Mark S. Grenon

                   Case in point: The Ten Commandments of God!




  Note: Even if there wasn't a U.S. Constitution, we would be practicing the same
  things because God commanded us to keep our temples clean! Before the DOJ,
  FDA, US Constitution ever existed, the Word of God has been and will be
  FOREVER our guide! God's Word supersedes any earthly documents of man. The
  Lord told me to use these sacraments to heal the world and that is what we have
  been doing for more than 10 years. I am NOT for one second going to turn from
  what He told me to do. You have no authority over our Church in regard to what
  sacraments we can or cannot do. We did not ask permission from the U.S. Govt.
  or your office to establish our Church when we did in 2010. Why would we,
  especially when we have the 1st Amendment that tells us we have the right to
  exist. But, not only the right to exist but to exercise freely our Church beliefs.
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 7 of 23



  This is the basis from the Word of God for our cleansing healing Sacraments! In
  fact, this is a commandment with consequences. The consequences for ignoring
  what the Lord says in regard to defiling our bodies is destruction; "Him will God
  destroy"!

  NOTE: How much more will happen to those that hinder God's people from
  accomplishing His commandment! You should really consider this Mr.Feeley and
  now Judge Williams. Don't be fools!

   "Know ye not that ye are the temple of God, and that the Spirit of God dwelleth
     in you? If any man defile the temple of God, him shall God destroy; for the
          temple of God is holy, which temple ye are." I Corinthians 3:16-17

   "what? know ye not that your body is the temple of the Holy Ghost which is in
   you, which ye have of God, and ye are not your own? For ye are bought with a
   price: therefore glorify God in your body, and in your spirit, which are God's." I
                                  Corinthians 6:16-20

  Our G2Sacraments keep our bodies undefiled from toxins that try to defile or
  corrupt our bodies, temples! Big Pharma/Medical Industry produces poisons to
  the body and your agencies protect them! We are not allowing this to happen to
  us! A preference is something you prefer to do. This is a CONVICTION to us. A
  'conviction' is something you will die for!



  Civil disobedience is permitted in the US Constitution peaceably of course at first
  if possible. It was put there for situations when the Government is trying to make
  its people obey immoral laws. Fits really well here!

  NOTE: The 2nd Amendment is there in case in can't be done peaceably.

  As Christians, we are told by the word of God to obey our earthly government
  leaders as long as they are doing good. The opposite is true when they are trying
  to force unlawful rules upon its people. This is what you are doing Mr. Feeley and
  Judge Williams!

  "For he is the minister of God to thee for good. But if thou do that which is evil,
  be afraid; for he beareth not the sword in vain: for he is the minister of God, a
  revenger to execute wrath upon him that doeth evil.", Romans 13:4
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 8 of 23




  You, Mr. Feeley, took an oath to uphold and defend the U.S. Constitution which
  includes the p t Amendment which you are bound by law to obey! Why aren't you
  defending us instead of trying to prohibit us from freely exercising our 1st
  Amendment right to our Sacraments? Is the DOJ in on this with you? Wow, so
  you, the FDA and the DOJ are trying to prohibit our Constitutional rights to
  freedom of worship? The people of the Republic for the United States of America
  and it's Churches will hear about this violation and will be respond!

  So, why are you, the FDA and DOJ committing this GROSS Negligence against a
  Church of the Lord Jesus Christ that has the freedom to practice our religious
  convictions that our President defends? Are you representing the U.S. or another
  entity? 'We the people for the Republic of the United States of America' will make
  the decision NOT you! God will defend the Truth now and FOREVER!

   "For nothing is secret, that shall not be made manifest; neither any thing hid,
            that shall not be known and come abroad.", Luke 8:17 KJV

  You and the entities you represent will be exposed by God and chastised by the
  people of this Republic and the world! You are like the Pharaoh who rejected the
  Word of God given to him by Moses in his time. The Pharaoh's total denial of the
  Word of God and His will for the children of Israel led to his demise and that of his
  nation. You see how he paid for it? Are you ready to fall in the hands of the Living
  God?
                                                                        11
     alt is a fearful thing to fall into the hands of the living God.    ,   Hebrews 10:31

  The Lord told us to maintain our temples i.e. our bodies, clean and to NOT defile
  them! The Genesis II Church of Health and Healing is vehemently opposed to any
  toxin or poison being introduced into the body, "our temple," by vaccine or any
  other means. The religious belief that our bodies are our personal temples that
  our spirits and souls live in, is based on the following Scripture:

   "Know ye not that ye are the temple of God, and that the Spirit of God dwelleth
     in you? If any man defile the temple of God, him shall God destroy; for the
         temple of God is holy, which temple ye are." II Corinthians 3:16-17
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 9 of 23



  The personal right and responsibility t o maintain a healthy and clean t emple is a
  funda mental belief of the Genesis II Church of Health and Healing which is
  supported by the 1st Amendment that you, Mr. Feeley have vowed to defend and
  uphold!

  We work to maintain our temple' s health by doing G2Church Sacramental
  Prot ocols. We are seeing success all around the world by following these self-care
  sacramental protocols:



     1. Detoxing the body with the #1 killer of pathogens in the world - Chlorine Dioxide, as
        wel l as other sacramental prot ocols we have developed and proven worldwide!
     2. Stopping toxins from entering the body. Toxic NON-Foods and medications, the REAL
        drugs need to be stopped from entering t he body.
     3. Recovering the body's "built-in" immune system, as well as providing ALL t he systems
        of t he body wit h essential nutrients, to reach "homeost asis" or complete balance. The
        body is the ultimat e healer and if we support that complex marvelously-created
        st ructure with what it needs to its job of maintaining health, it will eradicat e the "dis-
        ease" state.
     4. Remove toxic relationships that cause stress which weakens the imm une system and,
        in turn, t he w hole body. Personal relationships, family pressures, stress at work can all
        be t oxic to t he Body, Mind and Spirit which, in t urn, cause dis-ease of the body. This
        toxic environment can cause the beginnings of t he dis-ease of the body!

  This is why we do NOT allow vaccines to enter our bodies with TOXIC chemicals!

  Letter of Religious Exemption from vaccinations and/or mandatory medications
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 10 of 23




   To Whom It May Concern,



   This is regarding ALL our members:

           The Genesis II Ch urch of Health and Healing is vehemently opposed to any toxin or •
   poison being introduced into the body, "our temple," by vaccine or any other means. The
   religious belief that our bodies are our personal temples that our spirits and souls live in, is
   based on the following Scripture:

   "Know ye not that ye are the temple of God, and that the Spirit of God dwelleth in you? If any
     man defile the temple of God, him shall God destroy; for the temple of God is holy, which
                               temple ye are." II Corinthians 3:16-17

  The personal right and responsibility to maintain a healthy and clean temple is a fundamental
  belief of the Genesis II Church of Health and Healing.

  The following toxins are found in many vaccines being administered to the public:

      •   Thimerosal - (M ercury} Highly poisonous to the human body
      •   Squalene - adjuvant causing autoimmune response in t he body
      •   Formaldehyde - a known cancer-causing agent
      •   Aluminum - a neurotoxi n that has been linked t o Alzheimer's disease
      •   Triton X-100 - a detergent
      •   Phenol - (carbolic acid}
      •   Ethylene glycol - (antifreeze)
      •   SV-40 - Cancer causing monkey virus
      •   Various antibiotics: neomycin, streptomycin, gentamicin - can cause allergic reactions
          in some people
      •   MSG - Known neurotoxin
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 11 of 23



  We are not allowing these or any other toxins to be introduced into our temple without our
  personal consent - period. Below is a more detailed description of what is prohibited into our
  temples. This is an example of our publicly-declared religious right to ingest whatever we feel
  necessary to maintain our personal health and wellbeing.

  Here is the reverse of the I.D. membership card of the Genesis II Church of Health and
  Healing:



             This card signifies that this member of the Genesis II Church of Health & Healing
             has the God-given, unalienable rights to control and maintain their personal health.
             All members are exempt from any means not chosen, including but not limited to;
             vaccinations, medications, X-rays, scans, microchip implants, or health insurance
             mandated by any human government or authority.

             Genesis II Church members have the God-given, unalienable right to choose
             products for their health, including but not limited to; food, plants, vitamins,
             minerals, herbs and all remedies in any quantities they consider useful or
             necessary for his/her personal health, the health of his/her family and to all that
             desire help with their health. All members have the right to freely acquire these
             products for the health of themselves, members of the Genesis II Church and for
             all that desire help with their health, and to maintain such products at their place
             of abode or wherever they deem necessary.

             Note: The Genesis II Church will vigorously prosecute any and all persons who
             violate the religious rights of any/all members of our church. If any of this member's
             rights are violated, he or she will contact the Genesis II Church

                          membership@genesis2church.is - http:l/genesis2church.is




  If any ofthe Genesis II Church members have their religious rights violated by any
  governmental or private organization, the Genesis II Church will vigorously announce each and
  every instance of abuse to the world. We are also building a worldwide support group of local
   Bishops, Health Ministers and Members to come to the aid of any one of our members
   experiencing any abuse of our religious rights.

   Sincerely,

   Bishop Mark S. Grenon

   Head Bishop - Genesis II Church



   Mr. Feeley, to refer to the G2Church Sacraments which is part of the 'free
   exercise' of our freedom of religion as a drug is blatant disrespect and mockery of
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 12 of 23



  our sacred belief! You should be publicly chastised and all who you represent! I
  noticed this 'case1 is not being allowed to be viewed by the public.

                                                                               st
  You took a pledge to uphold and defend the Constitution and the 1 Amendment.
  Why aren1 t you and the DOJ defending us against the FDA1s abuse of our rights?
                                                     11
  This letter is going out to educate all the "people that you say you defend and
                                    1
  serve. Let1s see how 'the people defend us.

        1. This statutory injunction proceeding is brought under the Federal Food, Drug, and
           Cosmetic Act ("FDCA" or the "Act''), 21 U.S.C. § 332(a), to halt the sale of an
           unproven and unapproved treatment for coronavirus, which includes coronavirus
           disease 2019 ("COVID-19") and any other disease. Specifically, Plaintiff seeks a
           permanent injunction to restrain and enjoin Genesis II Church of Health and Healing,
           an entity based in the state of Florida, and Mark Grenon, Joseph Grenon, Jordan
           Grenon, and Jonathan Grenon, individuals, (collectively " Defendants") from directly
           or indirectly doing or causing the following acts: A. Violating 21 U.S.C. § 331(d), by
           introducing




  Mr. Feeley, I already answered many of the questions in this complaint with my
  response to the FDA. You CANNOT have regulations of approval and proves for a
  Church Sacrament! READ THE 15r AMENDMENT! You people are either devious or
  incompetent.

  I know you know what is says because you quoted the response in various so-
  called violations and acts! Your whole premise is for this injunction is based the
  Federal Food, Drug and Cosmetic Act which applies to commercial businesses that
  sell. We are NOT commercial, NOT under the UCC. NOT even incorporated. All we
  do is have people donate to our Free Church for Sacramental products. Members
  and Non-members all over the world! So, you whole basic premise that you try to
  build against our Church Sacraments for this injunction is not applicable to us!
   Case closed. Dismiss the case, please.

      Next, you mention we have "an unproven and unapproved" treatment for
                                   coronavirus.

   You obviously saw us tell people in our FREE worldwide bulletin, as well as on our
   worldwide FREE G2Voice Broadcast that if you have symptoms of Covid-19 or
   been tested as having CV then do our Sacraments that have been proven to
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 13 of 23



   eliminate viruses quickly from the body! We have proven it scientifically also. But
   don't need to report this to you. It is our Sacrament. It is holt to us. This is
   probably why the DOJ has been called in to stop us! We cure people and 'restore
   health' to the body, our temples.

  REAL SCIENCE: We at the Genesis II Church of Health and Healing have
  been involved in one of the most comprehensive, worldwide, cross cultural,
  broad spectrum, voluntary, human health studies of this world for the past
  8 years. If you include Jim Humble and his studies in Africa, it has been
  almost 20 years. 95% of the world's diseases have been CURED with the
  Genesis II Church Protocols! No monies were received from any
  pharmaceutical/medical companies wanting a certain result. The people of
  this world who have followed the G2C protocols have not been paid in any
  way, but they have "self-dosed" themselves voluntarily. "Self-Care" is what
  is being taught and encouraged by the Genesis II Church worldwide and it is
  working incredibly well. Every person on this earth has the God-given right
  to control their own health and not rely on the pharmaceutical/medical
  industry. - Mark S. Grenon

  Now that's science, which is: "Observation and Repeatability." That is why
  you'll hear me say we are doing "clinical studies" all over the world with
  humans with our G2 Sacraments and seeing consistent results! Because
  that is exactly what we are doing, and I will show you testimonies as well as
  how to do it for YOURSELF!

  "Approval"? A Church sacrament only needs approval from God NOT a federal
  agency. And we as a Church say the same things for HIV, Ebola, Malaria etc. and
  have for years! And have many testimonies. DON'T need FDA approval to say
  heal, cure etc.

  This is why you will NOT see a disclaimer on our Church sites! We have a
  proclaimer of the truths of the Word of God and one is we can heal and cure in
  Jesus' name with our Sacraments that cleanse our temples!

                  The G2 Church - "Proclaimer of Truth''
  I have seen many people add "dis-claimers" on their websites when talking about
  health because of fear of man and governments.
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 14 of 23



   '7he fear of man bringeth a snare: but whoso putteth his trust in the Lord shall
                             be safe.", Proverbs 29:25

         "Nothing is legally right that is morally wrong." - Bishop Mark S. Grenon



  I feel we need to make a statement from the Genesis II Church of Health and
  Healing and the G2Voice Broadcast, but not a 11dis-claimer" but a "Proclaimer of
  Truth!"
                                                           11
  G2Church Proclaimer: Due to our study of 11truth" and true history," we at the
  Genesis II Church of Health and Healing want to "proclaim" what we have learned
  regarding health, and the medical and pharmaceutical "industries."

  We proclaim to the world to:


     •     NOT ask your doctor for ANY advice about health or nutrition! #1 cause of
           death in U.S. "iatrogenic," death by doctors.
     •     NOT go to a hospital unless an emergency!
     •     NOT allow your children to be vaccinated for any reason, EVER!
     •     NOT take pharmaceutical drugs. Be drug free!
     •     NOT trust the educational system to teach truth about history, science,
           morals or God!
      •    ONLY eat REAL foods organically and unprocessed!
      • Take personal responsibility for your OWN health and that of your family!
   G2Church Documentary: www.quantumleap.is (subtitled in 10 languages) or

   Who is the FDA to tell anyone that can't say something can heal them? The FDA
   CANNOT define what we can or can't say or do with our Sacraments! Is the FDA
   protecting Big Pharma? CDC? CDC has vaccine and medication patents that they
   receive billions from each year. Are they defending their monopoly? Is the DOJ in
   on maintaining Big Pharma control on drugs? I believe you, Mr. Feeley, the DOJ,
   FDA, EPA, and CDC are going to be exposed and I pray the G2Church is part of that
   exposure! So, thank you for the opportunity to expose the Truth I
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 15 of 23



  The FDCA, who we don't answer to in regard to our Church's Sacraments,
  defined MMS as a drug here:




                                          MMS is a drug

  Under the FDCA, the definition of "drug" includes "articles intended for use in the
  diagnosis, cure, mitigation, treatment, or prevention of disease in man." 21
  U.S.C. §§ 321(g)(l)(B)

  MMS is a SACRAMENT of the G2Church NOT a drug! Our Sacraments are 'sacred'
    or 'holy' to us! We are extremely offended, and we demand a public apology
  from the DOJ and FDA when the Truth comes to light for all to see! A Sacrament
                               cannot be called a drug!



  So, if you follow that train of thought then, holy water, the elements of the
  Lord's supper, the wine, juice and bread are drugs because they are preached as
  healing, curing and bringing comfort and peace. Baptism is efficacious are you
  going to try and stop that as a healer? The blood of Jesus is said to heal. Are you
  going to make illegal anyone saying that Jesus can heal?

   Isaiah 53:5 (Full Chapter]

   But he was wounded for our transgressions, he was bruised for our iniquities: the
   chastisement of our peace was upon him; and with his stripes we are healed.

   1 Peter 2:24

   Who his own self bare our sins in his own body on the tree, that we, being dead
   to sins, should live unto righteousness: by whose stripes ye were healed.

   The Genesis II Church of Health and Healing will not stop teaching, training and
   providing our sacraments to the world! The DOJ and FDA have NO authority over
   our Church Sacraments whatsoever, You think because you have the guns, own
   the courts and the private jails you can intimidate us. Well, the Bible says for us to
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 16 of 23



  FEAR GOD and not what man can do to us! Your tyrannical days of Draconian
  policies only allowing what elite want is over! Gulliver is standing up! The Silent
  MAJORITY is exposing your lies, deceptions and the guarding of the swamp
  creatures i.e. Big Pharma, AMA, WHO, UN, Gates foundation. We want the right
  to choose our on Health practices and not dictated by the AMA, FDA, CDC and
  DOJ. A BIG change is coming. God is with us and the Lord Jesus Christ is exposing
  your lies and deceptions in the medical industry you are promoting and protecting
  those that are destroying health and even killing many worldwide!


  4. Genesis II Church of Health and Healing ("Genesis") is a secular entity based
      in the State of Florida that sells and distributes a product called Miracle
      Mineral Solution, also referred to as "MMS." Genesis operates a website,
      https://newg2sacraments.org ("Sales Website"), which offers MMS for sale in
                                                                     11
      the United States. Genesis describes itself on its website as a nonrellglous
      church ... focus[ing] on 'restoring health' to the world" that "was formed for
      the purpose of serving mankind and not for the purpose of worship


      Genesis II Church of Health and Healing ("Genesis") is a secular entity

   Do you even know the meaning of this word, Secular? of or relating to worldly
   things or to things that are not regarded as religious, spiritual, or sacred;
   temporal. Basically, not having to do with Spiritual or holy things! How dare you
   say this when we have NEVER said that we were secular. You are saying this to try
   to get REAL believers to think we are not teaching the Bible or believe in the Lord
   Jesus. Not going to work. You are a real piece of work Mr. Feeley.
                                                                       th
   I was saved after hearing the Gospel in I Corinthians 15: 1-3 Nov.12 1978 3 AM in
   the morning in Springfield, Missouri. Called to preach 1 year later and have been
   since! No matter how many lies you say about me the worst is you telling people
   we are secular! The Lord is watching you and your group attacking us Mr. Feeley.
   You will give an account of EVERY idle word you speak against us!

      "But I say unto you, That every idle word that men shall speak, they shall give
                account thereof in the day of judgment.", Matthew 12 :36

   Anyone that knows and listens to us and read my books, watched our videos and
   has attended our seminars knows that is a lie. So you just make up things? The
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 17 of 23



  world is going to see your lying tactics! Every person that gets a sacramental
  product from us gets a Bible tract explain how the Lord Jesus died for all, was
  buried for all, and rose for all and the gift of eternal life is FREE in him! Here is the
  Bible tract we send everyone! Secular? You decide if Mr. Feeley is telling the
  truth about us.




                       "A',O I Will SAY TO MY SOOl. SOUi.. THOU tl.'ST MUCH GOODS '--'10 UP F041 1#.All'f Y(JIRS.
                       TAKE THIKE EASE. EAT. ORIN!(. ANO 8E IIERRY."                                   u...e 12 19




                · eu1 GOO SAIO UNfO HIM. !HOU FOOL. lHIS                  •   IT IS APPOINTED UNTO MEN ONCE TO DIE.
                r.lGHT fHY SOUl. SHALL 8E R£0UtREO ~ THEE •               aur AH(R THI$ THE JUOO. .NT " l'dllt... 9 27
                                                     l.-• ·:no
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 18 of 23




                                                                             HIS NAME DOES NOT
             ·-                                                                APPEAR. LORD.'




                                      .., '-.,.
                                      ,
                                                      ('-•.,,
                                          I .._       ,,~ _,,,.,
                                                         - •      ....>
                                             • • t1 •.. I  )




                                                       \
              · oePART FROM ME.
                 't'E CURSE~ INTO
              EVERLASTING FI RE.
                  PREPARED FOil THE
                   DEVIL ANO HIS
              ANGELS




                                                                                "AHO THlS[ $.HALL GO AWAY INTO
                                                                                M"LJ.$nNO PUHl$1NEN1, BUT 114£
                                                                                RIGHTlOU$ IHTO UfE ETDUCAI...
                                                  "M•.._ 2S 4 1                                        f.!a"'lleY>2~*




                                      TAKE M'I' H#\N 0                      WELL OON[ , THOU GOOO ANO
                                           LORD JESUS,                      FAITHFUL SERV~NT • •• ENTER
                                    l'M COMING HOME!                        THOU INTO ntE JO'f Of: TH'f
                                                                            LORO I•




                                                                          •;.1auhew 25 21
                                                                           --eur AS n IS WAIH[H. EYE HATH"°' $((H NOfl
                                                                           EAR HEARO, NEITH(R HAVE ENJEREO l'ITO THE
                                                                           HEAIH OF r.l_AN, THE lHtN<IS WHICH GOO HATH
                  "PMCIOUS 1H 1H[ SIGHT Of 1Ht l.ORO IS THI:               PRUAREO FOR TMEM THAT LOVE HIM..
                  DEATH Of HIS SAMS •          Pu.., 111'> IS                                              1 Cot.,....J,,. 19




                             https://www.chick.com/products/tract?stk=l&ue=d
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 19 of 23



     •   You also don't know the definition of "a nonreligious church"!

  You seem to not understand also what we mean by being 'not religious'. We
  always everywhere have said that we are not religious but spiritual. We wrote it
  like that because we literally want everyone on earth to come and feel free to
  learn and become a member and learn to heal and help others! This is a real
  Church where everyone is welcome not based on a belief, doctrine etc. because it
  is only about Health! Kind of like a hospital is. They accept anyone in need of help
  health wise, or at least they should. We don't want to turn away anyone. I mean
  anyone. Look who is welcome to become a member of the Genesis II Church?
  Note: Even if not a member we help them.

                   WHO IS WELCOME IN THE GENESIS II CHURCH OF HEALTH AND HEAUHG?


                                Absolutely Everyone!!!!
                               ---Glll!1wqolc u.,~ ... ,-•-af-CIMcll




                                            Our Creed




                                          Doing good deeds
                                         Doing w~at is right
                                     Good health fo.r all mankind
                                       Freedom for:au mankind
                                    Enlightening others with truth
                                         Helping dne another
                                                   •
                                     intaining integrity in all thi
                                   ---- ~             '' ·-- - -
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 20 of 23



        The Creed is what people have to agree in principle to guide their lives

                      You could call us SBNR but NOT secular EVER!

                              So, get it right Mr. Feeley!

   "Spiritual but not religious" (SBNR), also known as "Spiritual but not affiliated"
   (SBNA), is a popular phrase and initialism used to self-identify a life stance of
   spirituality that takes issue with organized religion as the sole or most valuable
   means of furthering spiritual growth. Historically, the words religious and spiritual
   have been used synonymously to describe all the various aspects of the concept
   of religion, but in contemporary usage spirituality has often become associated
   with the interior life of the individual, placing an emphasis upon the well-being of
   the "mind-body-spirit" while religion refers to organizational or communal
   dimensions. Source: Wikipedia

   s. "was formed for the purpose of serving mankind and not for the purpose of
      worship. Really Mr. Feeley? Do you even know what real worship of God is?
      It is living in by the Spirit of God and in Truth! Do you know about Truth, Mr.
      Feeley? The Word of God is Truth. We are serving and worshipping God by
      serving man! Read what the Word of God says.

        "For, brethren, ye have been called unto liberty; only use not liberty for an
          occasion to the flesh, but by love serve one another.", Galatians 5:13


                 Sure sounds like serving your neighbor here:

   "Then one of them, which was a lawyer, asked him a question, tempting him, and
   saying, Master, which is the great commandment in the law? Jesus said unto him,
   Thou shalt love the Lord thy God with all thy heart, and with all thy soul, and with
   all thy mind. This is the first and great commandment. And the second is like unto
   it, Thou shalt love thy neighbour as thyself. On these two commandments hang all
   the law and the prophets.", Matthew 22:35-40 KJV

                              The Word of God is our TRUTH!

             "Sanctify them through thy truth: thy word is truth.", John 17:17
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 21 of 23



         And it is a discerner of the thoughts and intents of the heart! All of your
                       hearts that are involved is this injustice also!

     "For the word of God is quick, and powerful, and sharper than any twoedged
    sword, piercing even to the dividing asunder of soul and spirit, and of the joints
       and marrow, and is a discerner of the thoughts and intents of the heart.
                     Hebrews 4:12 King James Version (KJV)

                                      REAL WORSHIP



      "But the hour cometh, and now is, when the true worshippers shall worship
      the Father in spirit and in truth: for the Father seeketh such to worship him.",
      John 4:23


      God is a Spirit: and they that worship him must worship him in spirit and in
      truth.", John 4:24



                            We are real worshippers Mr. Feeley.



    You are trying to hinder us in practicing our Church Sacraments which will NOT be
    tolerated by our Church or any other Church for that matter. You will see that we
    will NOT be 'prohibited to the free exercise' of our Church Sacraments EVER!

    I am very disturbed that in this day and age we have a blatant disregard for the
    U.S. Constitution and its very ist Amendment so dearly cherished in the history of
    our great country! It is only great when it sought to please the Creator of Heaven
    and Earth by preaching His Truth, the Word of God throughout the world and by
    upholding moral laws.
    The incompetence and gross negligence is that you, Mr. Feeley are blatantly
    disregarding the 1st Amendment in trying to enforce a law, code or statute when
    it clearly says, in the first point of the 1st Amendment that you can NOT make a
    law to prohibit the exercise of our Church period. Never mind, trying to enforce
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 22 of 23



   such a ridiculous complaint by the DOJ. Here is what the 1st Amendment says and
   what it means to a Church.



   6.   The Sacraments of the Genesis II Church are NOT drugs and we are extremely
        offended by your lack of respect for

   This isn't logical at all!

   Don't try to tell me there is an emergency situation in our nation that justifies this
   action! There can't be an emergency that can make a command of God null and
   void especially one in regard to the free exercise of our Church!

   I respect President Trump but not your proven corrupt agencies! He is getting
   bad counsel like Haman gave King Ahasuerus. Haman ended up hanging because
   his deception and so will your agencies! I would welcome a call from President
   Trump to express my grievances!

   In response to the warning that was sent to our Church about our Sacraments you
   seem to NOT have your facts right about who we are and why we are NOT under
   your authority in regard to your agencies. You are under our authority in regard
   to moral laws!

        No one has ever been proven to have died from our G2Sacraments taken
                       according to our Sacramental Protocols!

                     You will NOT be allowed in our Church Sanctuary!

   The County Sheriff will be there to defend our Church sanctuary to NOT permit
   anyone to enter. We've talked to Sheriff Mack who is a member of the
   Constitutional Sheriff's and Peace Officers Association if you don't know him.

    At this time we must be vigilant and remember that our Founding Fathers created
    the best contract between a people and their servant government. This contract
         has made us the greatest country in history. The further we drift from our
      Constitution, the closer we come to reestablishing the Tyranny from which we
        revolted. The continuous and gradual theft of our liberties by opportunistic
    politicians and an overreacting media is destroying our federation. We agree with
Case 1:20-cv-21601-KMW Document 11 Entered on FLSD Docket 04/23/2020 Page 23 of 23



    voluntary compliance for health and safety, but the solutions now being presented
    are only causing more problems for Americans today, and will cause even more for
                                 our children tomorrow.

        The evidence and solutions proffered to arrest and eliminate the Coronavirus
      come from many different and often conflicting supposed "experts" and leave a
        confusing melting pot of advice that fails to present a direct path of hope for
    Americans to cling to. Whatever the facts and numbers are, the "cures" presented
     are, in many cases, worse than the disease. So, we must focus on the certainty of
       the Principles of Liberty, including, but not limited to, individual liberty, limited
    government, enumerated powers, Federalism and state & individual sovereignty.",
                                 Sheriff Richard Mack (Ret)

    We at the Genesis II Church of Health and Healing are in a time of prayer and
    asking the Lord what we should do in regard to this blatant disregard of the 1st
    Amendment. During this time, we have decided to pause the providing of our
    Sacraments to those that want and need our Sacraments. This is our choice, and
    this is in no way being done because of this TRO. It is being done under duress
    because you have the guns and jails and a 'justice' system that seems to have a
    judge that disregards the 1st Amendment also. We need to be free to fight this
    blatant violation of the US Constitution. And believe me God will fight for us and
    you will publicly exposed and most likely punished!

    Because NO law can be made or executed against a Church and the practicing or
    "exercise" of its beliefs, all correspondence from the office of the DOJ in regard
    to this matter will be rejected and or returned to the sender.

    May the Lord protect us from this injustice and make an example for the world
    to see. In Jesus' name.

    Bishop Mark S. Grenon

    Co-Founder of the Genesis II Church of Health and Healing

    An Unincorporated Free Church of the Lord Jesus Christ.
